OPINION OF THE COURT
Memorandum.
Order unanimously affirmed with $10 costs.
The court’s determination, denying plaintiffs motion to punish defendants for contempt, constituted a proper exercise of its discretion (see, 6 Weinstein-Korn-Miller, NY Civ Prac U 3126.06). Contempt is not a sanction listed in CPLR 3126 for a party’s failure to comply with disclosure. While said section does allow the court to impose, in addition to the sanctions set *983forth therein, any sanctions “as are just,” the commentary following said section indicates that contempt is only in rare instances imposed against a party (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3126:4, at 754-756; see also, 6 Weinstein-Korn-Miller, NY Civ Prac fí 3126.06).
Kassoff, P. J., Aronin and Chetta, JJ., concur.